CBSE LANGA GY Rea FileNeye2 Ragerlcpfil

STARK&STARK

ATTORNEYS AT LAW

CRAIG S. HILLIARD, ESQ.
E-MAIL
chilliard@stark-stark.com

 

January 6, 2021

via ECF

The Honorable Colleen McMahon, Chief U.S.D.J.
United States Courthouse

500 Pearl Street

New York, NY 10007-1312

Re:
Prime Minister and Head of Authorities, et al.
Civil Action No: 1:20-cv-08013-CM

 

Dear Chief Judge McMahon:

OFFICE: 993 LENOX DRIVE LAWRENCEVILLE, NJ 08648-2389
MAIWING: PO BOX 5315 PRINCETON, NJ 08543-5315
609-896-9060 (PHONE) 609-896-0629 (FAX)

WWW.STARK-STARK.COM

[24

Boshra Farid Youssef Bersoum, et al. v. Mustafa T.A. Aboteat, Fourth Deputy

I am filing this letter to respectfully seek an adjournment of the Initial Pretrial Conference now set for
Friday, January 22, 2021. I am participating in this matter as local counsel for three of my partners,
Edward Shensky, Jeffrey Krawitz and Michael Ksiazek, who were lead counsel for the Plaintiffs in this
matter when it was venued in the U.S. District Court for the Eastern District of Pennsylvania prior to
its recent transfer to this Court. Procedurally, there was a Motion for Entry of Default Judgment
pending at the time of transfer. No counsel have appeared for the defendants and none of the

defendants has participated pro se.

I anticipate moving for the admission pro hac vice of Messrs. Shensky, Krawitz and Ksiazek, but there
has been significant delay in receiving the Certificates of Good Standing from all jurisdictions in
which they are admitted to practice. These Certificates are necessary for the motions to be filed. We
understand these processing delays to be related to reduced staffing. Messrs. Shensky, Krawitz and
Ksiazek are in the best position to discuss this matter and the related issues with the Court.

Your Honor’s consideration of this request is appreciated.

Respectfully,

STARK & STARK »
A Professional Corporation §
By: _/s/ Craig S. Hilliard

 

CRAIG S. HILLIARD, ESQ.

CSH/kaw

4847-8121-5446, v. 1

 

DOCUMENT
ELECTRONICALLY FILED
DOC #:... 4
DATE FILED: ©1| 0+] 2024}

 

 

 

 

 

 

 

 

 
